Citation Nr: 0005608	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Whether the veteran filed a timely substantive appeal of a 
decision holding that new and material evidence had not been 
submitted to reopen his claim of entitlement to service 
connection for hypertension.

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1957 to April 1959 
and from July 1963 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

In the veteran's December 1997 notice of disagreement and 
August 1998 substantive appeal he continues to indicate a 
belief that he currently has hypertension that is related to 
his active service.  The issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hypertension is referred to the RO 
for its consideration.  


FINDINGS OF FACT

1.  In a decision in January 1996 the RO held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for hypertension and 
notified the veteran of the adverse decision, and his 
appellate rights, by official letter dated January 24, 1996.

2.  Following receipt of a notice of disagreement in February 
1996, and issuance of a statement of the case on May 16, 
1996, the VA did not receive a substantive appeal until March 
1997.  


CONCLUSION OF LAW

The criteria for a timely substantive appeal of a January 
1996 decision holding that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); See Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Chuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(Where a claimant did not perfect an appeal by timely filing 
of a substantive appeal, RO rating decision became final.)  
By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9, ... or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(1999).  A properly completed VA Form includes the signature 
of the claimant, his representative or his guardian.  See 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998), cert. 
Denied 119 S. Ct. 371 (1999).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d) (3); Roy v. Brown, at 555.  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1999).  

In this case, in January 1996 the RO held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for hypertension and, by a 
letter dated January 24, 1996, notified the veteran of the 
adverse decision and his appellate rights.  In February 1996 
the VA received the veteran's written notice of disagreement.  
In May 1996 the RO provided the veteran with a statement of 
the case addressing the issue.  At that time, the veteran was 
also provided a VA Form 9 and instructed to complete the 
appeal within 60 days or within the remainder, if any, of the 
one-year period from the date of the letter notifying the 
veteran of the action that he had appealed, with further 
instruction that if the RO did not hear from him within that 
time frame it would close his case.  The veteran was also 
advised that if he needed more time he should request more 
time before the time limit for filing his appeal expired.

The veteran did not file a VA Form 9 with the RO until July 
1997.  In March 1997 the veteran submitted a letter to the 
Board requesting the status of his appeal that he had 
submitted in January 1996.  Since the veteran did not file a 
request for an extension of time and the earliest 
communication from him, following the issuance of the 
statement of the case in May 1996, was the March 1997 
communication, a substantive appeal within either 60 days 
following the issuance of a statement of the case or one year 
following the January 1996 notification was not received and 
his substantive appeal was untimely filed.  

When a written document is required to be filed within a 
specified period of time, a response post marked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the post mark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays, and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a) 
(1999).

The evidence of record reflects that the postmark on the 
letter mailed to the Board in March 1997 was March 6, 1997.  
Accordingly, since the postmark is of record that is the date 
the letter was received.

The veteran has indicated that the material used to make the 
decision that his appeal was untimely was the second or third 
copy sent and that the RO had a history of not receiving his 
mail.  However, in YT v. Brown, 9 Vet. App. 195 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed a Board decision which denied the appellant's claims 
based upon the lack of a timely substantive appeal.  The 
Court held that because the claimant did not file the 1-9 
until after the time had expired, she did not perfect her 
appeal.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995)  
(citing Roy v. Brown, at. 555); See also 38 C.F.R. § 19.32 
(Agency of original jurisdiction may close the appeal without 
notice to an appellant or his or her representative for 
failure to respond to a statement of the case within the 
period allowed; if appellant filed substantive appeal within 
the one-year period, the appeal will be reactivated).  In 
this case, the veteran similarly failed to file an appeal 
prior to expiration of the time allowed by law for doing so, 
and his appeal was not timely filed.  


ORDER

A timely substantive appeal of a decision holding that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hypertension 
was not timely filed and the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 



